Citation Nr: 1522821	
Decision Date: 05/29/15    Archive Date: 06/11/15

DOCKET NO.  07-36 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force from September 1963 to September 1967. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

This matter was previously before the Board in July 2014 and was remanded for further development.  It has now been returned to the Board for further appellate review. 

The Veteran testified at a July 2011 video conference hearing held before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board acknowledges the lengthy history of this case, but unfortunately, another remand is necessary prior to final adjudication of the Veteran's service connection claim for an acquired psychiatric disorder.  

In reviewing the claims file, the Board notes that in response to the Veteran's statements that he was treated by a psychiatrist for "nerves" at McConnell Air Force Base in 1964, the RO sent the Veteran a letter in March 2011, asking him to provide a 90-day time frame of when he received this treatment.  No response was received.  The record does reflect that the RO requested records from McConnell Air Force Base from August 1965 to November 1965, and all records from 1965 were forwarded.  As VA's duty to assist requires it to make as many requests as necessary to secure relevant Federal records, see 38 C.F.R. § 3.159(c)(2), on remand, attempts should be made to secure any 1964 treatment records from McConnell Air Force Base Hospital.  

As the Veteran continues to receive VA treatment, updated VA treatment records should be obtained and associated with the claims file.

Also, as directed in the July 2014 remand, the Veteran was afforded a VA examination in August 2014.  The remand directed that the Veteran's complete claims file be reviewed, including the Veteran's paper claims file and electronic records.  The examiner diagnosed the Veteran with schizophrenia.  The examiner indicated that the Veteran's VA e-folder (VBMS or Virtual VA) was reviewed, but checked "no" when asked if the Veteran's VA claims file was reviewed.  When discussing the Veteran's history, the examiner only provided an updated history from the Veteran, and noted that past history was discussed in the previous May 2013 VA examination.  The examiner then stated that there was no evidence in the Veteran's "c-file" to link his schizophrenia to his military service or within one year of his discharge from military service, and there were "no MH symptoms or treatment in the Veteran's c-file, and personnel records document strong and positive work performance during his military service.  There were no mental health records in the Veteran's c-file from the time period between September 1967 and September 1968.  In fact, the earliest MH health treatment records located in the c-file were dated in the early 1970's, several years after his discharge from the military."  The examiner provided a supplemental opinion in October 2014, where she opined that it was less likely than not that the Veteran's schizophrenia was related to his military service.   She provided the same rationale as in the August 2014 VA examination.  The examiner also stated that the Veteran's report about the onset of his psychiatric condition being hypochondria in service was not credible, due the Veteran's significant thought disorder as well there being no medical evidence in the service treatment records to support his claim. 

While the examiner makes some references to documents in the "c-file," it does not appear that the examiner actually reviewed the entire claims file as requested in the July 2014 remand.  The Board notes that the Veteran's claims file consists of not only electronic records in VBMS and Virtual VA, but a paper claims file consisting of eight volumes.  The examiner provided a general, and somewhat cursory discussion of the Veteran's medical history and evidence.  Also, the examiner's statement that there were "no MH symptoms or treatment in the Veteran's c-file" is confusing, in that the claims file reflects a long history of mental health symptoms and treatment.  As the Board instructed that the entire claims file be reviewed in its July 2014 remand order, the case must be remanded at this time in order to comply with the Board's previous remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).  A new VA examination and medical opinion, which considers all of the evidence of record, including the Veteran's paper claims file, should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.   Contact the National Personnel Records Center (NPRC), Records Management Center (RMC), and any other appropriate location, and request the Veteran's service treatment records pertaining to psychiatric treatment for "nerves" in 1964, from the McConnell Air Force Base Hospital, for inclusion in the claims folder. 

Efforts to obtain these and any other Federal records must continue until a formal written determination that the records sought do not exist or that further efforts to obtain same would be futile, and if so determined, then appropriate notice under 38 C.F.R. § 3.159(e) must be provided to the Veteran and he must then be afforded an opportunity to respond.

2.  Obtain updated complete VA treatment records from the VAMC Minneapolis Health Care System, and all other associated clinics, for the period from August 2014 to the present.

3.  AFTER the above is completed, schedule the Veteran for a VA mental disorders examination.  The Veteran's complete claims folder (paper claims file and electronic records) MUST be reviewed in conjunction with the examination, and the examiner must clearly state that such was accomplished.  Any testing deemed warranted should be accomplished.  All indicated tests and studies should be performed.

The examiner is asked to address the following:

a)  The examiner should identify the Veteran's currently diagnosed psychiatric disorders.  The presence or absence of PTSD, bipolar disorder, and schizophrenia should be specifically discussed.

b)  If PTSD is diagnosed, then the examiner is asked to state whether it is at least as likely as not (a 50 percent probability or greater) that PTSD is related to the Veteran's active military service, to include any verified PTSD stressors or fear of hostile military or terrorist activity.

The examiner must be advised that the Veteran's stressors of seeing his friend killed in an accident while working on electrical wires at McConnell AFB in 1964, and finding out that his friend was killed in action in Vietnam in 1967 have been verified, and must ask the Veteran about these stressors even if not identified by the Veteran as a stressor during the examination. 

c)  If a psychiatric disorder other than PTSD is diagnosed, then the examiner is asked to state whether it is at least as likely as not (a 50 percent probability or greater) that the currently diagnosed psychiatric disorder was incurred in, or is otherwise etiologically related to, the Veteran's active military service.

If the examiner diagnoses a psychosis, the examiner should also provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) the diagnosed psychosis manifested within one year of the Veteran's separation from active service in September 1967. 

The examiner should cite to relevant and specific medical and competent lay evidence of record, including the Veteran's lay statements regarding the onset of his psychiatric disability during service.  The examiner's discussion should include the Veteran's reports of developing hypochondria in service, which have been documented in the claims file.  The examiner must provide a complete rationale for all opinions rendered.

4.  After completion of the above requested development, and any other development deemed necessary, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case, and afford them the opportunity to respond before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




